DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 11/16/2020, 7/15/2021 and 7/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Liu et al. (US 2007/0279955).
Claim 1; Liu et al. disclose a totem-pole (fig. 6; S61, S62) single-phase PFC converter; comprising a low frequency-side node voltage to which an inductor is not connected (between D62, D64) is configured to be controlled linearly (e.g. see fig. 12; VD54 rises linearly after Q51/Q52 switched OFF during the time Vin reverses, i.e. between periods £c) within two poles of an AC power supply at a timing (i.e. between periods £c) where a polarity of an input to the AC power supply is reversed.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Satoshi (JP2012-070490 – IDS).
Claim 1; Satoshi disclose a totem-pole (fig. 2) single-phase PFC converter; comprising a low frequency-side node voltage to which an inductor is not connected (between D1, D2) is configured to be controlled linearly (e.g. see para. [0059]) within two poles of an AC power supply at a timing (i.e. at the zero cross) where a polarity of an input to the AC power supply is reversed.
Claims 3 and 4; S1, S2; figs. 4, 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Lee et al. (US 9,847,710).
Claim 2; Liu et al. disclose the claimed subject matter in regards to claim 1 supra, except for an insulated converter is connected to an output stage.
Lee et al. teach a two-stage power converter architecture including a totem pole circuit to provide power factor correction and power converter architecture including an isolation transformer and rectification circuit to provide output voltage regulation. This architecture allows volume reduction, is highly efficient and increases power density and efficiency beyond that of the present state of the art while 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Liu et al. to include an insulated converter is connected to an output stage in order to a two-stage power converter architecture that power factor correction, output voltage regulation; and, allows volume reduction, highly efficiency and increases power density, as taught by Lee et al. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Lee et al.
Claim 2; Satoshi disclose the claimed subject matter in regards to claim 1 supra, except for an insulated converter is connected to an output stage.
Lee et al. teach a two-stage power converter architecture including a totem pole circuit to provide power factor correction and power converter architecture including an isolation transformer and rectification circuit to provide output voltage regulation. This architecture allows volume reduction, is highly efficient and increases power density and efficiency beyond that of the present state of the art while avoiding labor intensive passive component assembly and consequent parameter variation while reducing size in regards to magnetic components.
.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5; prior art fails to disclose or suggest, inter alia, an active device is used as a low frequency-side rectifying element to which the inductor is not connected, and the low frequency-side node voltage is configured to be controlled linearly by controlling the active device such that the low frequency-side node voltage and a linear reference signal to be a target be equal to each other.
Claim 6; prior art fails to disclose or suggest, inter alia, a linear amplifier configured to charge and discharge a capacitance component of the low frequency-side node is provided, and the low frequency-side node voltage is configured to be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY L LAXTON/           Primary Examiner, Art Unit 2896                        10/21/2021